UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2219


JORDAN M. TONKIN,

                Plaintiff - Appellant,

          v.

SHADOW MANAGEMENT, INC., d/b/a Platinum Plus,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:12-cv-00198-JFA)


Submitted:   May 14, 2015                     Decided:   June 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lovic A. Brooks, III, JANIK, L.L.P. Columbia, South Carolina,
for Appellant. Christopher Scot McDonald, Richard James Morgan,
MCNAIR LAW FIRM, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jordan      M.   Tonkin      appeals          the    district       court’s    order

dismissing      her   Title    VII     retaliation          claim      for    failure   to

exhaust her administrative remedies.                     On appeal, Tonkin asserts

that the district court erred in finding that failure to exhaust

her administrative remedies deprived the court of subject matter

jurisdiction, and that it erred in finding her retaliation claim

did not relate back to her original EEOC charge in which she

alleged only pregnancy discrimination.

     The failure of a plaintiff to exhaust her administrative

remedies with the EEOC deprives the federal courts of subject

matter   jurisdiction      over      the    claim.        Jones     v.    Calvert   Grp.,

Ltd., 551 F.3d 297, 300 (4th Cir. 2009).                          “The scope of the

plaintiff’s right to file a federal lawsuit is determined by the

charge’s   contents.”          Id.     “Only        those    discrimination         claims

stated in the initial charge, those reasonably related to the

original      complaint,       and         those     developed           by    reasonable

investigation of the original complaint may be maintained in a

subsequent Title VII lawsuit.”                   Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996).                              The plaintiff

bears the burden of proving subject matter jurisdiction.                            Smith

v. Wash. Metro. Area Transit Auth., 290 F.3d 201, 205 (4th Cir.

2002).     We    review    a    dismissal          for    lack    of     subject    matter



                                             2
jurisdiction de novo.             Taylor v. Kellogg Brown & Root Servs.,

Inc., 658 F.3d 402, 408 (4th Cir. 2011).

       Applying this standard, we conclude that the district court

properly       determined        that     Tonkin          failed          to    exhaust      her

administrative remedies.            Her initial EEOC charge alleged only

pregnancy      discrimination,           and       did        not     contain      any     facts

involving retaliation.            See Sloop v. Mem’l Mission Hosp., Inc.,

198 F.3d 147, 149 (4th Cir. 1999).                            Additionally, Tonkin had

knowledge of the factual basis for her retaliation claim before

she    filed      her     charge        with       the        EEOC.            Moreover,     her

discrimination claim and retaliation claim focused on discrete

occurrences;      her     pregnancy       discrimination              claim      centered    on

involuntary      maternity       leave,    while         her    retaliation        claim     was

based on her termination.           See Jones, 551 F.3d at 300.

       While     Tonkin    relies       heavily          on    Zipes       v.    Trans     World

Airlines, Inc., 455 U.S. 385 (1982), and Arbaugh v. Y & H Corp.,

546 U.S. 500 (2006), those cases are unavailing.                                 Arbaugh does

not    address     exhaustion        of        administrative             remedies.         Id.

Moreover, we have noted that the holding in Zipes is limited to

the untimeliness of an EEOC charge.                           Jones, 551 F.3d at 300,

n.2.

       Accordingly, we affirm the judgment of the district court.

We    dispense    with    oral     argument        because          the   facts    and     legal



                                               3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4